Mr. Justice Gordon
delivered the opinion of the court.
The court should have allowed the amendment asked for by the plaintiffs. The misdescription, no doubt, resulted from a mistake in commencing at the north-east corner of the Lane and Travers tract, instead of the north-east corner of the tract in controversy.
Even before the passage of the Acts of 1871 and 1872, a defect of this kind might have been cured by filing a new description: Sample v. Robb, 4 Harris 305. Since the date of those acts, amendments may be permitted in all cases, and at any stage of the proceedings. But as the amendment will necessarily substitute a tract of land entirely different from that described in the writ, it cannot be permitted to relate back to the commencement of the action, and thus affect the rights the defendants might otherwise have under the Statute of Limitations. The mistake, if mistake it was, arose from no fraud or default of the defendants, hence their rights must remain just as they are found at the time of the amendment, or as though the writ had issued at that date, or more correctly, at the date when the amendment was applied for. As Avas said by our brother Mercur, in the case of Kille v. Ege, 1 Norris 102: “ Amendments, depriving the opposite party of any valuable right, shall not be allowed. Hence Avhen the name of a person was added as plaintiff in ejectment after suit brought, it Avas held, that if at the time of the amendment, the title of the neAV party was barred by the Statute of Limitations, he could not recover;” citing Trego v. Lewis, 8 P. F. Smith 463 ; Kaul v. Lawrence, 23 Id. 410.
With this qualification as to the effect of the amendment, we think it should have been allowed; for it would seem, in the language of the act, to be necessary for a proper decision of the case on its merits.
The judgment is reversed and a neAV venire is awarded.